DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the initial filing of application #16/683,316 on November 14, 2019. 
3.	Claims 1-7 are currently pending and are considered below.

Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on 11/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1 and 7 (an apparatus and a method respectively) recite acquiring vehicle information on a vehicle which is traveling from the vehicle; and providing advertisement information of a commercial facility which is selected based on user information on a user of the vehicle and the vehicle information to the vehicle which is traveling.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application because the claims at best would use a device (processor) with an acquisition unit and a provision unit performing the acquiring vehicle information on a vehicle which is traveling from the vehicle; and providing advertisement information of a commercial facility which is selected based on user information on a user of the vehicle and the vehicle information to the vehicle which is traveling, as such the use of a computer processor and acquisition unit , provision unit and networks are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component-MPEP 2106.05(f). The combination of these additional elements 
The claims do not include additional elements that are efficient to amount to significantly more than the judicial exception because as discussed above, the additional elements of selecting commercial facility and providing to the vehicle amounts to no more than mere instructions to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. For these reasons, there is no inventive concepts in the claims and thus the claims are not patent eligible.
As for dependent claims 2, this claim recites limitations that further define the same abstract idea noted in claim 1. In addition, it recites the additional elements of selecting commercial facility and providing to the vehicle performed by a collection unit is merely tools for acquiring and providing metadata. The acquiring and providing unit in steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claims are ineligible.
As for dependent claims 3-6, these claims recite limitations that further define the same abstract idea noted in claims 1, 2 and 3. Therefore, they are considered patent ineligible for the reason given above.
Claim Rejections - 35 USC § 102

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Logvinov (U.S. Pub. No. 2019/0130451).

Claims 1 and 7:  Logvinov discloses a vehicle information managing device comprising:
an acquisition unit configured to acquire vehicle information on a vehicle which is traveling from the vehicle, Logvinov teaches a method for charging a battery of a mobile energy storage and power consumption device installed on an electric vehicle (EV) at a selected EV charging apparatus among a plurality of EV charging apparatuses may include: controlling, by a processing device of a server remote from 
a provision unit configured to provide advertisement information of a commercial facility which is selected based on user information on a user of the vehicle and the vehicle information to the vehicle which is traveling, Logvinov 20 may be a computing device having communication capabilities and storing advertisement information including advertisement content and advertisement characteristic information indicating type, category or other descriptive information for each advertisement included in the advertisement content. In addition, the server 20 may be coupled to other servers (not shown) which provide advertisement content, and may process advertisement delivery information indicating, for example, a number of times, when and to whom advertisements were displayed at an EV charging apparatus, or alternatively at a display of a wireless communication device associated with the EV charging apparatus (“associated display device”), such as a smart phone or tablet of a user of an EV which is to be charged at the EV charging apparatus and where the associated display device includes an app for helping to manage EV charging related functions as described herein, to determine payment information indicating fees to be paid by advertisers based on display of their advertisements by EV charging apparatuses or associated display devices. The server 20 may transmit the payment information to other servers associated with the advertisers, and also to the power system controller 12 (see at least paragraph 0019).

Claim 2:  Logvinov discloses the vehicle information managing device according to claim 1, and Logvinov further teaches further comprising a selection unit configured to select the advertisement information which is to be provided to the vehicle which is traveling out of a plurality of pieces of advertisement information based on commercial facility information on the commercial facility including advertisement target information indicating a target of the advertisement information, the user information, and the vehicle information, Logvinov teaches referring to FIG. 2, the controller 12 may be configured to provide specific functions in accordance with embodiments of the present disclosure, and in some embodiments may be programmed with programs to perform some or all of the operations described herein. It is be understood that the information describing EVs, user(s) of EVs, a smart phone and tablet of an EV user and EV charging apparatuses referred to below is for EVs, EV users, smart phone and tablets of EV users and EV charging apparatuses that are registered with the controller 12, such that identification information for the EVs, the EV user smart phone and tablets and EV users is stored in data 118 of the memory. In some embodiments the controller 112 may be programmed to store, in the memory 114: advertisement information including advertising content and advertisement characteristic information describing each advertisement included in the advertising content, such as, for example, age relevance, product or service, date relevance, pricing, subject matter, availability and the like; profile information indicating a unique identifier for each EV and user(s) of the EV, characteristic information of the EV including type, model, year, etc., and characteristic information of the user(s) indicating, for example, age, sex, gender, interests, prior purchases, social media contacts and the like; advertisement delivery information indicating an identifier of an advertisement displayed at an EV charging apparatus or associated display device, date and time when display of the advertisement started, length of time the advertisement was displayed, identity of an EV and EV user, whether and length of the time the user(s) viewed the advertisement while the advertisement was being displayed, and the like; log information generated from the advertisement delivery information that is a compilation 14 for respective EV users who are targets of the advertisements; and payment information indicating a fee to be paid by an advertiser based on the circumstances of display of an advertisement thereof at EV charging apparatuses or associated display devices as indicated by the advertisement delivery information or the log information. In addition, the controller 112 may be programmed to store, in the memory 114, information on operating status and availability of EV charging apparatuses 14, and other information on availability and pricing of electric power for supply from the power grid or any electric power resource. Further, the controller 112 may be programmed to store, in the memory 114, information indicating energy storage level, current energy usage rate, current location and energy storage capacity of EVs; and any other energy and power-related information (EP information), such as associated with controlling charging of EVs from EV charging apparatuses of the electric power system 10 by the controller 12 (see at least paragraph 0025).

Claim 3:  Logvinov discloses the vehicle information managing device according to claim 2, and Logvinov further teaches wherein the vehicle information includes vehicle type information indicating a vehicle type, and wherein the selection unit is configured to select the advertisement information of a commercial facility having charging equipment for the vehicle which is traveling when the vehicle type information included in the vehicle information indicates a motor-driven vehicle, Logvinov teaches the advertisement server 20 may be a computing device having communication capabilities and storing advertisement information including 20 may be coupled to other servers (not shown) which provide advertisement content, and may process advertisement delivery information indicating, for example, a number of times, when and to whom advertisements were displayed at an EV charging apparatus, or alternatively at a display of a wireless communication device associated with the EV charging apparatus (“associated display device”), such as a smart phone or tablet of a user of an EV which is to be charged at the EV charging apparatus and where the associated display device includes an app for helping to manage EV charging related functions as described herein, to determine payment information indicating fees to be paid by advertisers based on display of their advertisements by EV charging apparatuses or associated display devices. The server 20 may transmit the payment information to other servers associated with the advertisers, and also to the power system controller 12 (see at least paragraph 0019).

Claim 4:  Logvinov discloses the vehicle information managing device according to claim 3, and Logvinov further teaches wherein the vehicle information further includes residual battery capacity information indicating a residual battery capacity, Logvinov teaches the EV 16 may include a controller device 17, such as a computer processing unit (CPU), to implement charging related operations, such as requesting EV charging and monitoring status of battery charge, and also include location determination components (not shown), such as a GPS device, for generating 16. In addition, the controller device 17 of the EV 16 may include a communication device (not shown) that allows for communication via the network 18 (see at least paragraph 0018); and wherein the selection unit is configured to provide the advertisement information of a commercial facility having charging equipment to the vehicle which is traveling when the vehicle type information included in the vehicle information indicates a motor-driven vehicle and the residual battery capacity information included in the vehicle information is equal to or less than a predetermined value, Logvinov teaches referring to FIGS. 4A and 4B, a high-level block diagram 400 of a method for charging a battery of an EV 16 using a selected one of the EV charging apparatuses 14 of the system 10, displaying a target advertisement on a display of the selected apparatus 14, and obtaining advertisement delivery information for determining a fee to be paid by an advertiser based on display of the target advertisement which is of the advertiser, is illustrated. Although the method of flow diagram 400 as described below identifies specific functions performed by the controller 12, apparatuses 14 and the server 20, it is to be understood that, in accordance with aspects of the present disclosure, the functions of the controller 12, or any other function performed at the apparatuses 14 or the server 20, may be distributed among several servers/computing devices, which together form a cloud control system that may perform any or all functions of the disclosure. For example, the controller 12 may respectively control power management and charging schedules, which include controlling operations of a utility power grid or micro grid, to provide power for charging by EV apparatuses according to charging schedules; and the server 20, as a separate server or 

Claim 5:  Logvinov discloses the vehicle information managing device according to claim 1, and Logvinov further teaches wherein the acquisition unit is configured to acquire the vehicle information from the vehicle which is traveling at predetermined intervals, Logvinov teaches a method for charging a battery of a mobile energy storage and power consumption device installed on an electric vehicle (EV) at a selected EV charging apparatus among a plurality of EV charging apparatuses may include: controlling, by a processing device of a server remote from the EV charging apparatuses, determining, from advertisement information, a target advertisement in accordance with identification information identifying the EV or at least one user of the EV, profile information for the EV or the at least one user, and advertisement characteristic information included in the advertisement information and corresponding to the target advertisement; when information indicating charging of the battery of the mobile energy storage and power consumption device of the EV is expected to be performed at the selected EV charging apparatus is determined, transmitting, over the communication network, target advertisement information indicating the target advertisement and with identification information including at least one of an identifier of the selected EV charging apparatus or an identifier of a wireless 

Claim 6:  Logvinov discloses the vehicle information managing device according to claim 1, and Logvinov further teaches wherein the commercial facility is located in a region with a population equal to or less than a predetermined value, Logvinov teaches in block 606, when the charging apparatus 14 is selected based on the request for charging, the controller 12 may determine a target advertisement for the EV and a user(s) of the EV. The target advertisement may be selected from a plurality of advertisements by, for example, determining whether and the extent to which features of advertisement characteristic information of the respective advertisements match or correspond to features of characteristic information of the EV or the user(s) of the EV indicated in the profile information. In an alternative embodiment, the target advertisement for the EV and users of the EV may be predetermined at the controller 12, before the request for charging the EV is received (see at least paragraphs 0025, 0028 and 0050).
Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Levy et al. (U.S. Pub. No. 2011/0191186) talks about Electrical Vehicle periodically connects to a remote database which recommends to the driver to start a charge event based on location and proximity to a charging station, discharge history, power capacity, power cost, time of day, and power generation means (e.g. solar vs. coal), as well as displaying vehicle carbon footprint data and dynamically delivered advertising.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.